Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Response to Amendment
This action is in response to amendment filed on 3/3/2022. Claims 32, 38 and 44 have been amended. Claims 1-31 have been previously cancelled. Claims 32-47 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (2003/0062210) in view of Kuroda et al (US 6190284).

Regarding claim 32, Farmer disclose a method of shutting down an engine of a vehicle comprising: 

Regarding claim 38, Farmer disclose a system for shutting down an engine of a vehicle comprising: 
a. a first sensor for detecting that the vehicle has stopped;  b. for detecting a non-drive status of the vehicle (paragraph 7, lines 7-9); and
c. a control device (Fig. 1, #12) coupled to the first sensor (Fig. 1, #20), wherein the control device receives a signal from the first sensor that the vehicle has stopped and receives a signal from the second sensor based on the non-drive status of the vehicle, wherein based on the stopping of the vehicle and the non-drive transmission status of the vehicle, shutting down the engine (paragraph 7, lines 7-9) but does not explicitly disclose shutting down the engine after a specified amount of time. However, Kuroda et al disclose the limitation, at least see col. 1, lines 22-25. It would have been obvious to modify the teaching of Farmer to include shutting down the engine after a specified amount of time to provide reduction in the amount of fuel consumption;
and does not explicitly disclose a second sensor.  It would have been an obvious matter of design choice to have a second sensor, since applicant has not disclosed that a second solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a sensor to detect both if a vehicle stopped and non-drive status of the vehicle.

 Regarding claim 44, Farmer disclose a system for a vehicle comprising: 

c. an alerting device that is activated based on a stopping of the vehicle and the non-drive status of the vehicle (paragraph 13, lines 1-7), wherein based on the stopping of the vehicle and the non-drive transmission status of the vehicle, shutting down the engine (paragraph 7, lines 7-9) but does not explicitly disclose shutting down the engine after a specified amount of time. However, Kuroda et al disclose the limitation, at least see col. 1, lines 22-25. It would have been obvious to modify the teaching of Farmer to include shutting down the engine after a specified amount of time to provide reduction in the amount of fuel consumption;
but does not explicitly disclose a second sensor.  It would have been an obvious matter of design choice to have a second sensor, since applicant has not disclosed that a second solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a sensor to detect both if a vehicle stopped and non-drive status of the vehicle.


Claims 33-35, 37, 39-42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer  (2003/0062210) in view of Kuroda et al (US 6190284) as applied to claims 32, 38 and 44  above, and further in view of Ross, JR et al (US 20060012471).
Regarding claim 33, Farmer disclose the limitations indicated above but does not explicitly disclose comprising activating an alerting device to alert other drivers that the vehicle has stopped. However Ross, JR et al disclose the limitation, at least see claim 12 . It would have been obvious to include comprising activating an alerting device to alert other drivers that the vehicle has stopped to warn other drivers of vehicle stopping. 

Regarding claim 35, 42 and 46 Farmer disclose the limitations indicated above but does not explicitly disclose comprising detecting an engagement of an emergency brake. However Ross, JR et al disclose the limitation, at least see claim 12. It would have been obvious to include detecting an engagement of an emergency brake to warn other drivers of vehicle stopping.
Regarding claim 37, Farmer disclose the limitations indicated above but does not explicitly disclose wherein shutting down the engine further turns off a lighting system of the vehicle and other accessory equipment. However Ross, JR et al disclose the limitation, at least see claim 12. It would have been obvious to include wherein shutting down the engine further turns off a lighting system of the vehicle and other accessory equipment to warn other drivers of vehicle stopping.
Regarding claim 39, Farmer disclose the limitations indicated above but does not explicitly disclose comprising an alerting device capable of warning other drivers of a stationary status of the vehicle. However Ross, JR et al disclose the limitation, at least see claim 12 . It would have been obvious to include comprising an alerting device capable of warning other drivers of a stationary status of the vehicle to warn other drivers of vehicle stopping.
Regarding claim 40, Farmer disclose the limitations indicated above but does not explicitly disclose wherein upon receiving a signal that the vehicle has stopped, the control device activates the alerting device to warn following drivers that the vehicle is stationary. However Ross, JR et al disclose the limitation, at least see claim 12 . It would have been obvious to include wherein upon receiving a signal that the vehicle has stopped, the control device activates the alerting device to warn following drivers that the vehicle is stationary to warn other drivers of vehicle stopping.

Claims 36, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer  (2003/0062210) in view of Kuroda et al (US 6190284) as applied to claims 32, 38 and 44  above, and further in view of Herhusky et al (US 10745013).
Regarding claim 36, 43 and 47 Farmer disclose the limitations indicated above but does not explicitly disclose comprising detecting a temperature of the external operating environment, wherein the engine is not shutdown unless the external temperature is above a programmed value. However Ross, JR et al disclose the limitation, at least see claim 11. It would have been obvious to include comprising detecting a temperature of the external operating environment, wherein the engine is not shutdown unless the external temperature is above a programmed value to warn other drivers of vehicle stopping.

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663